Watson, J.
By the will the inhabitants of both the city of Barre and the town of Barre constitute the cestuis que trust of the trust estate of which the orator is trustee, but they are not made parties to the bill and are not before the court. No one was in form made defendant, although the city and town respectively accepted service of the bill, and have appeared by their solicitor. Yet these corporations are not the same as the inhabitants thereof and do not bear the same relation to the will. The cestuis que trust have the equitable and ultimate interest to be affected by a decree upon the question presented by the bill. Consequently they are necessary parties. Story Eq. PI. Sec. 207.
The decree will therefore be reversed pro forma and cause remanded that the orator may act as it may be advised.

Decree reversed pro forma and cause remanded.